Name: Commission Implementing Decision (EU) 2018/1734 of 14 November 2018 granting derogations to the Federal Republic of Germany, the Kingdom of Spain, the Italian Republic and the Republic of Cyprus as regards the provision of statistics pursuant to Regulation (EU) 2016/1952 of the European Parliament and of the Council (notified under document C(2018) 7465) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  electrical and nuclear industries;  economic analysis;  European Union law;  energy policy;  oil industry
 Date Published: 2018-11-16

 16.11.2018 EN Official Journal of the European Union L 288/19 COMMISSION IMPLEMENTING DECISION (EU) 2018/1734 of 14 November 2018 granting derogations to the Federal Republic of Germany, the Kingdom of Spain, the Italian Republic and the Republic of Cyprus as regards the provision of statistics pursuant to Regulation (EU) 2016/1952 of the European Parliament and of the Council (notified under document C(2018) 7465) (Only the German, Greek, Italian and Spanish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1952 of the European Parliament and of the Council of 26 October 2016 on European statistics on natural gas and electricity prices and repealing Directive 2008/92/EC (1), and in particular Article 9 thereof, Whereas: (1) Germany, Spain, Italy and Cyprus have submitted requests to the Commission for obtaining derogations as regards the provision of specific statistical data on natural gas and electricity prices. (2) The information/reasons provided by those Member States justifies the granting of derogations. (3) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 The following derogations from the provisions of Regulation (EU) 2016/1952 are hereby granted: (1) The Federal Republic of Germany shall be granted a derogation from producing statistical data for reference years 2017 and 2018 for: Point 5(b) of Annex I related to price data for consumer band I6; Point 6(a) of Annex I; Point 4(b) of Annex II related to price data for consumer band IG; Point 5(a) of Annex II related to the sub-components on network prices and to the sub-components on taxes, fees, levies and charges. (2) The Kingdom of Spain shall be granted a derogation from producing statistical data for reference years 2017 and 2018 for: Point 6(a) of Annex I related to the components and sub-components; Point 7 of Annex I related to annual consumption volumes; Point 5(a) and 5(b) of Annex II related to the three main components and to sub-components on network prices and on taxes, fees, levies and charges for electricity prices, and to the three-level breakdown of these electricity prices. (3) The Italian Republic shall be granted a derogation from producing statistical data for reference years 2017 and 2018 for: Point 6(a) of Annex I related to the sub-components on network prices and to the sub-components on taxes, fees, levies and charges; Point 5(a) of Annex II related to the sub-components on network prices and to the sub-components on taxes, fees, levies and charges. (4) The Republic of Cyprus shall be granted a derogation from producing statistical data for reference year 2017 for: Point 5(a) of Annex II related to the sub-components on network prices and to the sub-components on taxes, fees, levies and charges. Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the Italian Republic and the Republic of Cyprus. Done at Brussels, 14 November 2018. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 311, 17.11.2016, p. 1.